             Case 2:18-cr-00171-MCE Document 151 Filed 02/08/21 Page 1 of 5


 1 MCGREGOR W. SCOTT
   United States Attorney
 2 DAVID W. SPENCER
   Assistant United States Attorney
 3 501 I Street, Suite 10-100
   Sacramento, CA 95814
 4 Telephone: (916) 554-2700
   Facsimile: (916) 554-2900
 5

 6 Attorneys for Plaintiff
   United States of America
 7

 8
                                 IN THE UNITED STATES DISTRICT COURT
 9
                                    EASTERN DISTRICT OF CALIFORNIA
10

11   UNITED STATES OF AMERICA,                          CASE NO. 2:18-CR-00171-MCE
12                                Plaintiff,            STIPULATION REGARDING EXCLUDABLE
                                                        TIME PERIODS UNDER SPEEDY TRIAL ACT;
13                          v.                          ORDER
14   FIDEL SANCHEZ-CRUZ, and                            DATE: February 11, 2021
     AGUSTIN CRUZ-SANCHEZ,                              TIME: 10:00 a.m.
15                                                      COURT: Hon. Morrison C. England, Jr.
                                 Defendants.
16

17

18          On December 4, 2020, the Court continued the status conference scheduled January 28, 2021, to

19 February 11, 2021, on the Court’s own motion. ECF No. 143. The minute order “encouraged [the
20 parties] to file a Notice of Exclusion of Time if amenable and applicable.” Id. By this stipulation, the

21 parties now move to continue the status conference to May 27, 2021, and to exclude time between

22 January 28, 2021, and May 27, 2021, under Local Code T4, for the reasons set forth below.

23          On May 13, 2020, this Court issued General Order 618, which suspends all jury trials in the

24 Eastern District of California “until further notice.” Further, pursuant to General Order 611, this Court’s

25 declaration of judicial emergency under 18 U.S.C. § 3174, and the Ninth Circuit Judicial Council’s

26 Order of April 16, 2020 continuing this Court’s judicial emergency, this Court has allowed district

27

28

      STIPULATION REGARDING EXCLUDABLE TIME              1
30    PERIODS UNDER SPEEDY TRIAL ACT
                Case 2:18-cr-00171-MCE Document 151 Filed 02/08/21 Page 2 of 5


 1 judges to continue all criminal matters to a date after May 2, 2021.1 This and previous General Orders,

 2 as well as the declarations of judicial emergency, were entered to address public health concerns related

 3 to COVID-19.

 4          Although the General Orders and declarations of emergency address the district-wide health

 5 concern, the Supreme Court has emphasized that the Speedy Trial Act’s end-of-justice provision

 6 “counteract[s] substantive openendedness with procedural strictness,” “demand[ing] on-the-record

 7 findings” in a particular case. Zedner v. United States, 547 U.S. 489, 509 (2006). “[W]ithout on-the-

 8 record findings, there can be no exclusion under” § 3161(h)(7)(A). Id. at 507. Moreover, any such

 9 failure cannot be harmless. Id. at 509; see also United States v. Ramirez-Cortez, 213 F.3d 1149, 1153

10 (9th Cir. 2000) (explaining that a judge ordering an ends-of-justice continuance must set forth explicit

11 findings on the record “either orally or in writing”).

12          Based on the plain text of the Speedy Trial Act—which Zedner emphasizes as both mandatory

13 and inexcusable—General Orders 611, 612, 617, and 618 and the subsequent declaration of judicial

14 emergency require specific supplementation. Ends-of-justice continuances are excludable only if “the

15 judge granted such continuance on the basis of his findings that the ends of justice served by taking such

16 action outweigh the best interest of the public and the defendant in a speedy trial.” 18 U.S.C.

17 § 3161(h)(7)(A). Moreover, no such period is excludable unless “the court sets forth, in the record of

18 the case, either orally or in writing, its reason or finding that the ends of justice served by the granting of

19 such continuance outweigh the best interests of the public and the defendant in a speedy trial.” Id.
20          The General Orders and declaration of judicial emergency exclude delay in the “ends of justice.”

21 18 U.S.C. § 3161(h)(7) (Local Code T4). Although the Speedy Trial Act does not directly address

22 continuances stemming from pandemics, natural disasters, or other emergencies, this Court has

23 discretion to order a continuance in such circumstances. For example, the Ninth Circuit affirmed a two-

24 week ends-of-justice continuance following Mt. St. Helens’ eruption. Furlow v. United States, 644 F.2d

25 764 (9th Cir. 1981). The court recognized that the eruption made it impossible for the trial to proceed.

26 Id. at 767-68; see also United States v. Correa, 182 F. Supp. 326, 329 (S.D.N.Y. 2001) (citing Furlow to

27
            A judge “may order case-by-case exceptions” at the discretion of that judge “or upon the
            1

28 request of counsel, after consultation with counsel and the Clerk of the Court to the extent such an order
   will impact court staff and operations.” General Order 618, ¶ 7 (E.D. Cal. May 13, 2020).
     STIPULATION REGARDING EXCLUDABLE TIME              2
30   PERIODS UNDER SPEEDY TRIAL ACT
                Case 2:18-cr-00171-MCE Document 151 Filed 02/08/21 Page 3 of 5


 1 exclude time following the September 11, 2001 terrorist attacks and the resultant public emergency).

 2 The coronavirus is posing a similar, albeit more enduring, barrier to the prompt proceedings mandated

 3 by the statutory rules.

 4          In light of the societal context created by the foregoing, this Court should consider the following

 5 case-specific facts in finding excludable delay appropriate in this particular case under the ends-of-

 6 justice exception, § 3161(h)(7) (Local Code T4).2

 7                                                STIPULATION

 8          Plaintiff United States of America, by and through its counsel of record, and defendant, by and

 9 through defendant’s counsel of record, hereby stipulate as follows:

10          1.      By previous order, this matter was set for status on January 28, 2021.

11          2.      By this stipulation, defendants now move to continue the status conference to May 27,

12 2021, and to exclude time between January 28, 2021, and May 27, 2021, under Local Code T4.

13          3.      The parties agree and stipulate, and request that the Court find the following:

14                  a)       The government has represented that the discovery associated with this case

15          includes more than 13,000 pages of investigative reports, photographs, and other documents, as

16          well as video and audio recordings. All of this discovery has been either produced directly to

17          counsel and/or made available for inspection and copying.

18                  b)       On August 21, 2020, the Court appointed attorney Toni White as counsel to

19          represent Defendant Agustin Cruz-Sanchez.

20                  c)       Counsel for defendants desire additional time to review the discovery and discuss

21          it with their clients, to conduct investigation, to evaluate a potential motion to suppress, and to

22          otherwise prepare for trial.

23 ///

24 ///

25 ///

26 ///

27
            2
            The parties note that General Order 612 acknowledges that a district judge may make
28 “additional findings to support the exclusion” at the judge’s discretion. General Order 612, ¶ 5 (E.D.
   Cal. March 18, 2020).
     STIPULATION REGARDING EXCLUDABLE TIME              3
30   PERIODS UNDER SPEEDY TRIAL ACT
           Case 2:18-cr-00171-MCE Document 151 Filed 02/08/21 Page 4 of 5


 1               d)      Counsel for defendants believe that failure to grant the above-requested

 2        continuance would deny them the reasonable time necessary for effective preparation, taking into

 3        account the exercise of due diligence.

 4               e)      In addition to the public health concerns cited by the General Orders and

 5        declarations of judicial emergency, and presented by the evolving COVID-19 pandemic, an

 6        ends-of-justice delay is particularly apt in this case because counsel for defendant is in a high-

 7        risk category for COVID-19, as recognized by the Centers for Disease Control.

 8               f)      Based on the above-stated findings, the ends of justice served by continuing the

 9        case as requested outweigh the interest of the public and the defendant in a trial within the

10        original date prescribed by the Speedy Trial Act.

11               g)      For the purpose of computing time under the Speedy Trial Act, 18 U.S.C. § 3161,

12        et seq., within which trial must commence, the time period of January 28, 2021 to May 27, 2021,

13        inclusive, is deemed excludable pursuant to 18 U.S.C.§ 3161(h)(7)(A), B(iv) [Local Code T4].

14 ///

15 ///

16 ///

17 ///

18 ///

19 ///
20 ///

21 ///

22 ///

23 ///

24 ///

25 ///

26 ///

27 ///

28 ///

     STIPULATION REGARDING EXCLUDABLE TIME              4
30   PERIODS UNDER SPEEDY TRIAL ACT
             Case 2:18-cr-00171-MCE Document 151 Filed 02/08/21 Page 5 of 5


 1          4.     Nothing in this stipulation and order shall preclude a finding that other provisions of the

 2 Speedy Trial Act dictate that additional time periods are excludable from the period within which a trial

 3 must commence.

 4          IT IS SO STIPULATED.

 5

 6
     Dated: January 29, 2021                                 MCGREGOR W. SCOTT
 7                                                           United States Attorney
 8
                                                             /s/ DAVID W. SPENCER
 9                                                           DAVID W. SPENCER
                                                             Assistant United States Attorney
10

11   Dated: January 29, 2021                                 /s/ Dina Santos
                                                             Dina Santos
12                                                           Counsel for Defendant
                                                             FIDEL SANCHEZ-CRUZ
13
     Dated: January 29, 2021                                 /s/ Toni White
14                                                           Toni White
                                                             Counsel for Defendant
15                                                           AGUSTIN CRUZ-SANCHEZ
16

17                                                   ORDER
18          IT IS SO ORDERED.
19
20

21 Dated: February 8, 2021

22

23

24

25

26

27

28

      STIPULATION REGARDING EXCLUDABLE TIME              5
30    PERIODS UNDER SPEEDY TRIAL ACT
